And Benja Faneuil of Boston in New England Esq who as he is Admr of the Goods Debts Rights and Credits of Peter Faneuil late of sd Boston Esq deced and also Executr the last will and Testament of Cap* John Cutler deced hath a Right to three quarters of two thirds of the Snow afores4 and John Jones of Boston afores4 March* who owns the other quarter of the sa two-thirds of s4 Snow come and defend and say the Libel afores4 ought to be quash’d for that the whole of the Vessel afores4 ought to have been libeld the third part of the aforenam’d George Burchil being equally liable to pay Wages (if any are due) as the two thirds parts of the Respondents and of this etc.
Thomas Ward
And the afores4 Benjamin Faneuil and John Jones to Issue plead and say that George Burchill now residing at the Banana Islands on the Coast of Guinea in Africa Merchant On the 18*11 Day of August Instant preferred a Libel to this Court for A Reward of his saving the Vessel and Cargo afores4 and for his Great Pains Expenses and Labour in sending her into this port On Consideration whereof the honbIe John Gidley Esq then Judge of this Court adjudged and decree to the s4 Burchill one third part of the aforesd Snow and Apputenances and the one third part of the twenty Negroes mentioned in the Libel (free of all Charges or Deductions) for Salvage Whereupon the Respondents say that the sa George Burchill who employed the *235Proponents is by the Decree afores3 fully satisfied for the Salvage and bringing the sa Vessel into this Port they owe the Proponents nothing in manner and form and of this etc.
Plea to Issue No 2
Tho. Ward
I overule Second Plea, for that by a Late Statute made every Officer who is apointed hath a right to Act he being indemnified for the Space of Six Months, (?) in not taking the Oaths of Allegiance and Supremacy
I have duly considered the Libel of the Cap* and the Mariners against the Snow Jolly Batchelor (Cap* Cutler late Commander) and upon the whole I do Order and Decree them their Several Wages as sett forth in the Portage Bill to be paid them by William King Deputy Marshall (who by a Decree from the Honble Judge Gidley is to sell the said Snow and Cargo and receive the Money) Out of the two thirds of the Neat produce of Messrs Faneuil and Jones’s Part, and, I further Decree the Costs of this Court to be paid equally by both Partys.
Leonard Lockman
Newport August the 26. 1743.